Citation Nr: 0320308	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  96-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the residuals of frozen 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1951 
to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May and August 1995 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

By an August 1995 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
nervous condition.  The appellant filed a notice of 
disagreement (NOD) in December 1995, and a statement of the 
case (SOC) was issued in May 1997.  However, the Board 
observes that there is no indication from the information of 
record that the appellant filed a substantive appeal. 
Accordingly, this issue is not before the Board for appellate 
consideration.  38 C.F.R. § 20.200 (2002).


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of frozen 
feet was denied by a September 1994 rating decision; the 
veteran did not appeal.

2.  Evidence received since the September 1994 denial, when 
considered in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for residuals of frozen feet.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for residuals of frozen 
feet has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of service connection for residuals of 
frozen feet was denied by way of a rating decision dated in 
September 1994.  Notice of the denial was provided that same 
month.  The veteran did not submit a notice of disagreement 
and the decision became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (1994).  As a result, service connection may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's claim to reopen was filed in 1995).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this case, the evidence available to the RO when the 
September 1994 determination was made included letters from 
certain physicians dated as early as 1989 showing that he had 
degenerative disc disease of the lumbar spine and a left knee 
disability.  A January 1991 VA examination also is of record; 
it showed that the veteran had a low back disability.  

Evidence received subsequent to the prior final denial of 
September 1994 included lay statements from the veteran's 
brother, and from an individual who served with the veteran.  
Both indicate that the veteran was hospitalized for problems 
with frozen feet in the state of Washington during his period 
of military service.  Also received were April and May 2003 
VA treatment record entries that note the veteran's history 
of in-service cold injury to both feet.  The May 2003 record 
includes diagnoses of "mild cold injury [of] both feet," 
and "diabetic peripheral neuropathy of both lower 
extremities-unrelated to cold injury."  Such information 
was not available in September 1994, especially the 
information relating to a diagnosis of cold injury.  It also 
bears directly on the question of service incurrence of 
injury.  Consequently, the Board finds that the newly 
received evidence is so significant that it must be 
considered to fairly decide the merits of the veteran's claim 
of service connection.  New and material evidence has been 
presented.


ORDER

New and material evidence to reopen a claim of service 
connection for residuals of frozen feet has been received; to 
this extent, the appeal is granted.


REMAND

In April 1994, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  In the statement, the 
appellant indicated that while he was stationed in Fairbanks, 
Alaska, in the latter part of 1952 or early 1953, he was 
exposed to extreme cold and suffered from frozen feet.  The 
appellant reported that he was taken to the Madigan Army 
Hospital at Fort Lewis in Washington and was hospitalized for 
two weeks.  According to the appellant, subsequent to his in-
service treatment for frozen feet, he developed chronic 
bilateral foot problems, including bleeding and cracking of 
the skin of his feet.  

In April 1994, the appellant also submitted NA Form 13055, 
National Archives and Records Administration, Request For 
Information Needed to Reconstruct Medical Data.  In the form, 
the appellant indicated that he was treated for frozen feet 
at the Madigan Army Hospital at Fort Lewis in Washington, 
from December 1952 to January 1953.  The appellant noted that 
during that period of time, he was assigned to "AAA 
Automatic Gun Battalion (BN), Baker Battery B."  

The Board observes that the appellant's service medical 
records (SMRs) are not of record.  A May 1994 response from 
the National Personnel Records Center (NPRC) shows that the 
appellant's records were likely lost in a 1973 fire.  The 
NPRC also noted that the available records from the Madigan 
Army Hospital were searched from November 1, 1952 to January 
16, 1953, and nothing was found pertaining to the appellant's 
contention.  The NPRC stated that in order to conduct a 
further search, they needed the exact unit that the appellant 
was in at the time of treatment, including numerical 
designation for the battalion.  

In May 1995, the RO received a statement from Mr. C.L.C., 
dated in May 1995.  In the statement, Mr. C. indicated that 
he had served in the Army with the appellant during the 
period from 1951 to 1953.  Mr. C. noted that they had been 
assigned to Company Battery B, 450th Gun Battalion in 
Fairbanks, Alaska.  According to Mr. C., in 1952, the 
appellant was hospitalized for approximately 30 days at 
Madigan Hospital which was located on an army base in Tacoma, 
Washington.  Mr. C. further stated that, while the appellant 
was hospitalized, he was treated for frostbite of the feet.  

In January 1997, the RO received a statement from the 
appellant's brother, dated in January 1997.  His brother 
indicated that in January 1952, while the appellant was in 
the military, he was hospitalized at Madigan Hospital and 
treated for frostbite of the feet.  The appellant's Military 
Occupational Specialty (MOS) during service was as a sharp 
shooter/guard.  His brother revealed that the appellant had 
developed frozen feet due to standing guard in freezing 
temperatures for long periods of time.  

In the instant case, the Board recognizes that the NPRC 
searched the medical records from November 1, 1952 to January 
16, 1953, and that no remarks were found pertaining to the 
appellant's contention that he had been treated for frostbite 
of the feet at the Madigan Army Hospital in either late 1952 
or early 1953.  However, the Board observes that in the May 
1994 letter from the NPRC, the NPRC also indicated that in 
order to conduct a further search, they needed the exact unit 
that the appellant was in at the time of treatment, including 
numerical designation for his battalion.  In this regard, the 
Board notes that in May 1995, the RO received a letter from 
Mr. C. who reported that he had served with the appellant 
from 1951 to 1953, and that they had served with the Company 
Battery B, 450th Gun Battalion in Fairbanks, Alaska.  In 
addition, the RO also received a letter from the appellant's 
brother, dated in January 1997, who reported that the 
appellant had been treated for frostbite of the feet in 
January 1952.  Thus, in light of the above, the Board notes 
that although the RO received additional information 
regarding the exact unit that the appellant had been in at 
the time of his claimed treatment, and also additional 
information regarding the time period during which he 
received the treatment, the RO did not submit this 
information to the NPRC so that they could conduct a new 
search.  Therefore, in light of the above, the Board finds 
that a remand is required so that the RO can submit the 
aforementioned information to the NPRC.   

The Board also finds that in light of the appellant's 
contention that he was treated during service for frostbite, 
and the fact that it appears that the appellant's SMRs were 
likely lost in a 1973 fire, it is the Board's opinion that a 
VA examination, as specified in greater detail below, should 
be performed in order to determine whether the appellant 
currently suffers from any residual of frozen feet.  This is 
especially important because the May 2003 examiner who 
diagnosed cold injury did not say what the exact problem with 
the feet was.

Accordingly, in order to fully evaluate the appellant's 
claim, this case is REMANDED for the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.   

3.  The RO should contact the NPRC, or 
any other appropriate agency, and request 
that they again search the medical 
treatment records from the Madigan Army 
Hospital, from January 1, 1952 to January 
31, 1953.  The RO should specifically 
note that the appellant's claimed unit 
was Company Battery B, 450th Gun 
Battalion.  Any information obtained 
should be associated with the claims 
file.  

4.  The RO should also schedule the 
appellant for a VA examination by a 
physician to ascertain the nature and 
etiology of any disorder of the feet that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether there is a current 
disability of the feet and, if so, the 
examiner should render an opinion as to 
the medical probabilities that any 
currently diagnosed disability of the 
feet is related to the appellant's period 
of active military service, specifically 
the cold weather that the appellant was 
exposed to during his service in Alaska.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify 
provisions and duty-to-assist provisions 
of the VCAA.  The RO should also ensure 
that the VA examination report addresses 
all questions asked.  If it does not, it 
must be returned to the examiner for 
corrective action.  

6.  Then, the RO should review and re-
adjudicate the claim.  If any such action 
does not resolve the claim to the 
appellant's satisfaction, the RO shall 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  (The RO 
should ensure that the period for 
response set forth in 38 U.S.C.A. 
§ 5103(b) has expired before returning 
the case to the Board, if applicable.)

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

